DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 12/23/2021.  Claims 1-4, 8, 10-13, 17, 19, and 20 have been amended, and Claims 7 and 16 have been canceled.  New Claims 21 and 22 have been added.  Therefore, Claims 1-6, 8-15, and 17-22 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 has been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 1-6, 8-15, and 17-22 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 10, and 19 are allowed for the reasons argued by applicants in the remarks filed on 12/23/2021 which are persuasive.  Claims 2-6, 8, 9, 11-15, 17, 18, and 20-22 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of Fuller et al. (US 20160142380 A1) discloses “the user analytics data 63 can be analyzed by website owners or content providers to determine how anonymous users navigate through a website or any other form of user experience where data may be captured. As an example, for each object 28, the user analytics data 63 may indicate the number of times that the object was selected by users. Since the user analytics data 63 does not contain any user identifying information, the user analytics data cannot be parsed in any way to associate event data with a specific user” [0035]; “When the user analytics server 55 receives the request for stored data from a registered user, the user analytics server 55 facilitates a process in which the user's private key is used to identify, clone and assemble all saved and encrypted analytics data related to the user without compiling a record, track or trace of the identity of the user and/or the data harvested by the user's request” [0036];”,
Neither Fuller nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent Claims:
[Claim 1] “separating the identifier of the user and the identification data from the data to be sent, such that the identifier of the user and the identification data are unlinked from the data to be sent... sending the identifier of the user to a token generator, wherein the sent identifier comprises either the generated identifier or an existing identifier found during the determination of whether the identifier is absent in the source device; and sending, to the recipient device, a combination of a random token received from the token generator and the data, wherein the recipient device receives an anonymous identifier from the token generator, the random token linking the identifier of the user to the anonymous identifier”;
[Claim 10] “separating the identifier of the user and the identification data from the data to be sent, such that the identifier of the user and the identification data are unlinked from the data to be sent… send the identifier of the user to a token generator, wherein the sent identifier comprises either the generated identifier or an existing identifier found during the determination of whether the identifier is absent in the source device; and send, to the recipient device, a combination of a random token received from the token generator and the data, wherein the recipient device receives an anonymous identifier from the token generator, the random token linking the identifier of the user to the anonymous identifier”;
[Claim 19] “separating the identifier of the user and the identification data from the data to be sent, such that the identifier of the user and the identification data are unlinked from the data to be sent… sending the identifier of the user to a token generator, wherein the sent identifier comprises either the generated identifier or an existing identifier found during the determination of whether the identifier is absent in the source device; and sending, to the recipient device, a combination of a random token received from the token generator and the data, wherein the recipient device receives an anonymous identifier from the token generator, the random token linking the identifier of the user to the anonymous identifier”.
The closest prior art made of record and cited consisted of the following references.
Hagan et al. (US 20010054155 A1) discloses a method of customizing a user's browsing experience on a World-Wide-Web site. More particularly, the present invention relates to a method of and system for customizing the browsing experience of a user of a healthcare related World-Wide-Web site based on the personal medical history of the user, including a method of and system for maintaining user privacy and security while using information contained in the user's medical history on that user's behalf.
King (US 20100199098 A1) discloses associating each user with an anonymous token that is decoupled from the user's identity. Personal information (e.g., a user's physical or geographic location) is stored in association with this anonymous token, with no apparent connection to the user. Those allowed to access the personal information--including the owner himself--are granted the ability through a variety of mechanisms to connect the anonymous token back to the owner. The personal information can then be retrieved by locating the data stored in association with the anonymous token in the data store.
Yavilevich (US 20110213822 A1) discloses receiving, by a tracking element, compressed user activity information representative of activities performed by the user during a visit to a web page; receiving, by the tracking element, web page content information representative of web page content displayed to the user during the visit; decompressing the compressed user activity information; and generating user visit information by the tracking element.
Spalink et al. (US 20110255688 A1) discloses a method and system for monitoring users on one or more computer networks, disassociating personally identifiable information from the collected data, and storing it in a database so that the privacy of the users is protected.  The system generates an anonymized identifier and associates that anonymized identifier with collected network data. An embodiment of the system may further anonymize data such as resource location identifiers, by identifying and removing personal information.
Silver et al. (US 20150101062 A1) discloses a reporting server that associates the received non-PII customer online data with non-PII demographic data. Other non-PII transaction data, such as previous transactions processed at a card issuer, also can be associated with the non-PII customer online data and non-PII demographic data. These associations are, in turn, used to create reports and provide services to help merchants or other requesting organizations develop online strategies.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Domingo-Ferrer et al. (“Steered Microaggregation as a Unified Primitive to Anonymize Data Sets and Data Streams”, December 2019, IEEE Transactions on Information Forensics and Security, vol. 14, no. 12, pp. 3298-3311)
Bender et al. (US 20110161422 A1) is cited for a method for sharing online user information in an anonymous manner using associated identifiers.
Lillibridgeet al. (US 8015117 B1) is cited for a system and method for anonymous reporting of user information using signed authorization numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.02.2022